Title: Proclamation to the Friends of America in the State of New Jersey, 31 December 1776
From: Washington, George
To: 



Trentown 31 Decr 1776

The Army of the American States, under my Command being lately greatly reinforced, and having again Enter’d the State of New Jersey, I most warmly request the Militia of Said State at this Important Crisis to Evince their love to their Country, by boldly stepping forth and defending the Cause of Freedom, The Inhabitants may be Assured that by a Manly & Spirited Conduct they may now releive their Distressed State from the Depredations of our Enemies—I have therefore dispatched Coll Neilson Majors Taylor, Van Emburgh & Frelinghuysen, together with Some other Gentlemen of your State to call together 

and Embody your Militia, not doubting but Success will attend their Endeavours.

Go: Washington

